BLATCHFORD, District Judge.
The foregoing matter contained in questions 75 and *25276, and the answers thereto, having been referred to me by the register, under section 7 •of the act, I decide that the witness must answer all proper questions on matters relating to his trade and dealings with the bankrupt prior to the commencement of the proceedings in bankruptcy, and that if, to answer properly and fully and truthfully any such question it is necessary that the witness should produce a copy of any transaction of his with the bankrupt, as contained in any book of the witness’s, such copy must be produced.
The clerk will certify this decision to the register, Edgar Ketchum, Esq.